    Case 8:20-cv-01174-MAP Document 28 Filed 08/23/21 Page 1 of 12 PageID 596




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

VERANIQUE FORD,

                 Plaintiff,

v.                                                           Case No. 8:20-cv-1174-T-MAP

COMMISSIONER OF SOCIAL SECURITY,

            Defendant.
______________________________________/

                                             ORDER

         This is an appeal of the administrative denial of supplemental security income (SSI). 1

See 42 U.S.C. § 1383(c)(3). Plaintiff contends that the Appeals Council (AC) erred in

considering treatment records Plaintiff submitted to the agency after the administrative law

judge’s (ALJ) decision. After considering Plaintiff’s argument, Defendant’s response, and the

administrative record (docs. 16, 24, 27), I find the ALJ applied the proper standards, and the

decision that Plaintiff is not disabled is supported by substantial evidence. I affirm the ALJ’s

decision.

         A. Background

         Plaintiff Veranique Ford was born on May 11, 1974, and was 44 years old on the date

of the ALJ’s decision. (R. 122) Plaintiff has a limited education – she could not remember if

she dropped out of school in the sixth, seventh, or eighth grade, but she knows she did not

graduate – and she can only read and write simple sentences. (R. 120, 125) On the hearing

date, she was homeless after breaking up with her boyfriend and getting kicked out of his




1
    The parties have consented to my jurisdiction. See 28 U.S.C. § 636(c).
 Case 8:20-cv-01174-MAP Document 28 Filed 08/23/21 Page 2 of 12 PageID 597




house. (R. 121-22, 130) She grew up in foster care and has three adult children. (R. 129, 418)

She testified she sometimes takes care of her toddler granddaughter, but otherwise there is no

mention of her family in the record. (R. 418)          During her consultative psychological

examination on May 22, 2017, Plaintiff told Peter Bursten, Ph.D. she was married for two

weeks 24 years ago. (Id.) She has a history of arrests for drug possession, aggravated battery,

aggravated battery with a deadly weapon, and driving without a license. (Id.)                She

acknowledges her short fuse: in Plaintiff’s words, “my patience is short cause the streets raised

me.” (R. 95) Plaintiff has no past relevant work. She alleges disability beginning January 3,

2017, due to chronic back and shoulder pain.

       After a hearing, the ALJ found that Plaintiff suffers from the severe impairments of

“cervical disc disease; lumbar disc disease; left shoulder bursitis with rotator cuff tear;

dysfunction, left hip; history of limited education and learning disorder; paroxysmal

supraventricular tachycardia (SVT); and personality disorder.”         (R. 90)    Aided by the

testimony of a vocational expert (VE), the ALJ determined Plaintiff is not disabled, despite

these impairments, as she retains the residual functional capacity (RFC) to perform light work

with these limitations:

       Except pushing and pulling with the bilateral lower extremities and the left
       upper extremity is limited to frequent; never climb ladders, ropes, or scaffolds;
       occasionally climb ramps and stairs, balance, stoop, kneel, crouch, and crawl;
       no more than occasional exposure to extreme temperatures, humidity,
       vibration, and workplace hazards, such as unprotected heights and moving
       machinery. She can understand, remember, and carry out simple, routine, and
       repetitive tasks and instructions within jobs that can be learned by visual
       demonstration, and do not require complex written or verbal communication
       in English. Interactions with supervisors and co-workers are limited to
       frequent, and interactions with the general public are limited to occasional.



                                               2
 Case 8:20-cv-01174-MAP Document 28 Filed 08/23/21 Page 3 of 12 PageID 598




(R. 92) The ALJ found that, with this RFC, Plaintiff could work as a cafeteria attendant, a

car wash attendant, and a photocopying machine operator. (R. 99)

       On March 15, 2019, after her January 30, 2019 administrative hearing but before the

ALJ’s April 3, 2019 written decision, Plaintiff was in a car accident. She sought treatment at

St. Joseph’s Hospital’s ER and Premier Miller Orthopedic Centers shortly after the accident

but was not able to submit these treatment records to the agency until after the ALJ’s decision.

In total, Plaintiff submitted the following treatment records to the AC: records from Premier

Miller Orthopedic Centers dated March 26, 2019 (R. 104-06); ER records dated March 15

and 16, 2019 (R. 108-15), and December 2 through December 4, 2019 (R. 17-35); records

from chiropractor Martin Underwood, P.C. from April 26, 2019, through May 14, 2019 (R.

73-85); inpatient treatment notes from Gracepoint, a mental health care provider in Tampa,

for her August 27, 2019, through August 29, 2019 hospitalization for crisis stabilization (R.

40-67); and a December 16, 2019 Tower Radiology brain MRI report (R. 10). Some of these

records pre-date the ALJ’s written decision and some post-date it. The AC found that these

treatment records would not change the ALJ’s decision and denied review. (R. 2) Plaintiff,

her administrative remedies exhausted, filed this action.

       B. Standard of Review

       To be entitled to SSI, a claimant must be unable to engage “in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous

period of not less than 12 months.” See 42 U.S.C. § 1382c(a)(3)(A). A “‘physical or mental

impairment’ is an impairment that results from anatomical, physiological, or psychological


                                               3
 Case 8:20-cv-01174-MAP Document 28 Filed 08/23/21 Page 4 of 12 PageID 599




abnormalities which are demonstrable by medically acceptable clinical and laboratory

diagnostic techniques.” See 42 U.S.C. § 1382c(a)(3)(D).

       The Social Security Administration, to regularize the adjudicative process,

promulgated detailed regulations that are currently in effect. These regulations establish a

“sequential evaluation process” to determine whether a claimant is disabled. See 20 C.F.R. §

416.920. If an individual is found disabled at any point in the sequential review, further

inquiry is unnecessary. 20 C.F.R. § 416.920(a)(4). Under this process, the Commissioner

must determine, in sequence, the following: (1) whether the claimant is currently engaged in

substantial gainful activity; (2) whether the claimant has a severe impairment(s) (i.e., one that

significantly limits her ability to perform work-related functions); (3) whether the severe

impairment meets or equals the medical criteria of Appendix 1, 20 C.F.R. Part 404, Subpart

P; (4) considering the Commissioner’s determination of claimant’s RFC, whether the

claimant can perform her past relevant work; and (5) if the claimant cannot perform the tasks

required of her prior work, the ALJ must decide if the claimant can do other work in the

national economy in view of her RFC, age, education, and work experience. 20 C.F.R. §

416.920(a)(4). A claimant is entitled to benefits only if unable to perform other work. See

Bowen v. Yuckert, 482 U.S. 137, 142 (1987); 20 C.F.R. § 416.920(f), (g).

       In reviewing the ALJ’s findings, this Court must ask if substantial evidence supports

those findings. See 42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389, 390 (1971). The

ALJ’s factual findings are conclusive if “substantial evidence consisting of relevant evidence

as a reasonable person would accept as adequate to support a conclusion exists.” Keeton v.

Dep’t of Health and Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994) (citation and quotations


                                               4
 Case 8:20-cv-01174-MAP Document 28 Filed 08/23/21 Page 5 of 12 PageID 600




omitted). The Court may not reweigh the evidence or substitute its own judgment for that of

the ALJ even if it finds the evidence preponderates against the ALJ’s decision. See Bloodsworth

v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983). The Commissioner’s “failure to apply the

correct law or to provide the reviewing court with sufficient reasoning for determining the

proper legal analysis has been conducted mandates reversal.” Keeton, 21 F.3d at 1066

(citations omitted).

       C. Discussion

           1. Evidence submitted to AC

       Plaintiff’s sole argument is that the AC erred in its consideration of the new evidence

Plaintiff submitted after the ALJ’s decision. The new evidence consists of records from her

orthopedist (R. 104-06) and chiropractor (R. 73-85), ER records (R. 17-35), a brain MRI (R.

10), and mental health treatment records from an inpatient stay. (R. 40-67) Some pre-date

the ALJ’s written decision (but post-date Plaintiff’s administrative hearing) and some do not.

Plaintiff submitted both sets of records to the agency after the date of the ALJ’s decision.

       A claimant may present evidence at each stage of the administrative process. Ingram

v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1261 (11th Cir. 2007). If a claimant presents

evidence after the ALJ’s decision, the Appeals Council must consider it if it is new, material,

and chronologically relevant. 20 C.F.R. § 416.1470(b); see also Washington v. Soc. Sec. Admin.,

806 F.3d 1317, 1320 (11th Cir. 2015). Evidence is material if a reasonably possibility exists

that the evidence would change the administrative result. Washington, 806 F.3d at 1321. New

evidence is chronologically relevant if it “relates to the period on or before the date of the

[ALJ’s] hearing decision.” 20 C.F.R. § 416.1470(b). The Appeals Council must grant the


                                               5
 Case 8:20-cv-01174-MAP Document 28 Filed 08/23/21 Page 6 of 12 PageID 601




petition for review if the ALJ’s “action, findings, or conclusion is contrary to the weight of

the evidence,” including the new evidence. Ingram, 496 F.3d at 1261 (quotation marks

omitted); see also Smith v. Soc. Sec. Admin., 272 F. App’x 789, 800-01 (11th Cir. 2008) (per

curiam). In other words, a claimant seeking remand under sentence four of 42 U.S.C. § 405(g)

“must show, in light of the new evidence submitted to the Appeals Council, the ALJ’s

decision to deny benefits is not supported by substantial evidence in the record as a whole.”

Timmons v. Comm’r of Soc. Sec., 522 F. App’x 897, 902 (11th Cir. 2013).

       Here, there is substantial support for the AC’s finding that the new evidence would not

have changed the ALJ’s result. The AC, in denying Plaintiff’s request for review, stated:

       You submitted treatment notes from Premier Miller Orthopedic Centers, Inc.,
       dated March 19, 2019 through March 26, 2019 (4 pages) and St. Joseph’s
       Hospital dated March 15, 2019 through March 16, 2019 (8 pages). We find
       this evidence does not show a reasonable probability that it would change the
       outcome of the decision. We did not exhibit this evidence.

       You submitted treatment notes from W. Martin Underwood, P.C., dated April
       26, 2019 through May 14, 2019 (12 pages) as well as Gracepoint treatment
       notes dated August 27, 2019 through August 29, 2019 (32 pages); and Tower
       Radiology notes dated December 16, 2019 (3 pages). You also submitted
       treatment notes from St. Joseph’s Hospital dated December 2, 2019 through
       December 4, 2019 (25 pages). The [ALJ] decided your case through April 3,
       2019. This additional evidence does not relate to the period at issue. Therefore,
       it does not affect the decision about whether you were disabled beginning on
       or before April 3, 2019.

(R. 2) Although Plaintiff seeks more of an explanation, the AC is required to consider new

evidence but is not required to explain its decision when denying review. See 20 C.F.R. §§

416.1467, 416.1470; Burgin v. Comm’r of Soc. Sec., 420 F. App’x 901, 903 (11th Cir. 2011)

(“because a reviewing court must evaluate the claimant’s evidence anew, the AC is not

required to provide a thorough explanation when denying review”).


                                              6
 Case 8:20-cv-01174-MAP Document 28 Filed 08/23/21 Page 7 of 12 PageID 602




       Regarding St. Joseph’s ER records and Plaintiff’s orthopedic visit following her March

2019 car accident – treatment she received before the ALJ issued her written decision – these

records show she was a seat-belted passenger in a car that was rear ended. (R. 108-15) She

went to the ER a few hours after the accident with back and neck pain. Her range of motion

in her back was normal, and she had full strength in her bilateral extremities. (R. 110)

Nicholas Turman, M.D. ordered cervical and lumbar spine x-rays, which were normal. (Id.)

Plaintiff’s degree of pain was characterized as “minimal”; she was discharged the same day.

(R. 108) On March 26, 2019 Plaintiff treated with Murthy Ravipati, M.D. at Premier Miller

Orthopedic Centers for back, neck, and shoulder pain. (R. 104-06) Dr. Ravipati diagnosed

Plaintiff with cervical, lumbar, and shoulder strains/sprains, muscle spasms, and pain and

recommended two weeks of physical therapy. (Id.) He did not opine on the severity of

Plaintiff’s impairments. Drs. Turman and Ravipati did not note any functional limitations

related to her back and neck pain, and their treatment was conservative.               While

chronologically relevant, these records do not warrant a remand to the agency; the ALJ

considered Plaintiff’s back impairments as reported by consultative examiner Eniola Owi,

M.D. in May 2019 (the only other medical record during the relevant time period concerning

her back pain) and concluded Plaintiff can perform light work with limitations. (R. 94, 410-

14) There is no reasonable probability that these additional records would have changed the

ALJ’s decision. There is nothing in these records to support Plaintiff’s argument that the car

accident worsened her impairments during the relevant time period such that the ALJ’s

decision is not supported by substantial evidence.




                                              7
 Case 8:20-cv-01174-MAP Document 28 Filed 08/23/21 Page 8 of 12 PageID 603




       Turning to Plaintiff’s ER records, brain MRI, the records of her inpatient stay at

Gracepoint, and her chiropractic treatment notes – all treatment Plaintiff received after the

ALJ’s decision – they are neither new nor material.          To be sure, evidence may be

chronologically relevant even if it post-dates the ALJ’s decision. For instance, in Washington,

806 F.3d at 1322, the Eleventh Circuit considered an examining psychologist’s opinions to be

chronologically relevant “even though [the psychologist] examined [the claimant

approximately seven] months after the ALJ’s decision.” The psychologist had reviewed the

claimant’s treatment records from the period before the ALJ’s decision; the claimant had told

the psychologist he had suffered from the conditions “throughout his life” (which obviously

included the relevant time period); and there was “no assertion or evidence” that the

claimant’s condition worsened “in the period following the ALJ’s decision.” Id.; see also

Wordsman v. Berryhill, 2019 WL 1349821, at *4-5 (M.D. Fla. Mar. 26, 2019) (remanding to

the Commissioner for reconsideration of evidence submitted to the AC for the first time;

evidence that post-dated relevant period by four months).

       On the other hand, in Stone v. Commissioner of Social Security Administration, 658 F.

App’x 551, 555 (11th Cir. 2016), the Eleventh Circuit found the circumstances “significantly

different” from those present in Washington.       The records in Stone “demonstrate[d] a

worsening” of the relevant symptoms after the ALJ’s decision. Id. And in Hargress v.

Commissioner of Social Security Administration, 883 F.3d 1302, 1309-10 (11th Cir. 2018), the

Eleventh Circuit found that progress notes post-dating the ALJ’s decision did not “relate to

the period before the ALJ’s . . . decision” and “nothing in these new medical records indicates

the doctors considered [the claimant’s] past medical records or that the information in them


                                              8
 Case 8:20-cv-01174-MAP Document 28 Filed 08/23/21 Page 9 of 12 PageID 604




relates to the period at issue, which materially distinguishes this case from Washington.” Id.;

see also Smith, 272 F. App’x at 801-02 (affirming district court’s decision; new evidence

submitted to AC did “not establish a likelihood that the ALJ would have reached a different

result,” in part because they post-dated the ALJ’s decision by between four and eight months).

Evidence that a condition the ALJ previously considered has deteriorated may entitle a

claimant to benefits under a new application, but it is not probative of whether a person is

disabled during the specific period under review. Wilson v. Apfel, 179 F.3d 1276, 1279 (11th

Cir. 1999); see also Griffin v. Comm’r of Soc. Sec., 723 F. App’x 855, 858 (11th Cir. 2018) (finding

MRI report prepared four months after ALJ’s decision not chronologically relevant or

material as there was no indication report related back to the relevant time period).

       I find this case more like Stone and Hargress and less like Washington. About a month

after seeing orthopedist Dr. Ravipati (and after the ALJ’s decision), Plaintiff had a series of

five appointments with chiropractor Martin Underwood. (R. 73-85) He treated her for

chronic back pain, a thoracic and lumbar sprain/strain, shoulder pain, and muscle spasms.

(R. 75) Dr. Underwood does not indicate whether he reviewed any of Plaintiff’s past medical

records in fashioning her treatment plan. Plaintiff told him she felt better after treatment, and

she had her last appointment mid-May 2019. (R. 83) The next set of records is from

Gracepoint, a mental health treatment center where Plaintiff stayed from August 27, 2019

through August 29, 2019. (R. 40-67) She checked herself in with a blood alcohol level of .192

and admitted to suicidal thoughts. (R. 40) She also admitted to overdosing on pain pills three

months earlier in a suicide attempt. She said memory issues kept her from working. (Id.)

Philip Wasef, M.D. diagnosed her with depression, anxiety, PTSD, and psychosis. (R. 41)


                                                 9
 Case 8:20-cv-01174-MAP Document 28 Filed 08/23/21 Page 10 of 12 PageID 605




Plaintiff told him that she did not want medication and did not want to know her diagnosis.

(R. 50) She was stabilized and discharged after two days. (R. 45)

       Next are hospital records from St. Joseph’s for December 3, 2019, through December

4, 2019. (R. 17-35) Plaintiff reported to the ER with chest pain and was diagnosed with

recurrent paroxysmal supraventricular tachycardia (PSVT) (a type of arrhythmia), which she

said occurred approximately two to three times a month and required an ER visit to resolve.

(R. 17, 21) She was not on any medication for her condition. (R. 21) X-rays revealed no

acute pulmonary disease, and doctors restored her normal sinus rhythm.              Cardiologist

Douglas McFadden, M.D. recommended a catheter ablation for longer term relief. (R. 25)

Plaintiff agreed, and Dr. McFadden performed the surgery successfully the next day,

December 4, 2019, and she was discharged. (Id.) Lastly, Plaintiff had a brain MRI on

December 16, 2019, that showed mild volume loss and chronic white matter changes as well

as ischemic changes that were seen on a previous MRI. (R. 10) There is no indication in any

of these records that they relate to the period at issue. Additionally, the ALJ considered

Plaintiff’s PSVT to be among her severe impairments. Dr. McFadden’s notes show that the

catheter ablation – Plaintiff’s first ever treatment for the condition – was successful.

       The AC considered the additional evidence Plaintiff submitted and found the records

were not chronologically relevant or likely to change the ALJ’s decision. My review of them

confirms that substantial evidence supports the AC’s decision to deny review.

       D. Conclusion

       For the reasons stated above, it is ORDERED:

               (1) The ALJ’s decision is AFFIRMED; and


                                               10
Case 8:20-cv-01174-MAP Document 28 Filed 08/23/21 Page 11 of 12 PageID 606




          (2) The Clerk of Court is directed to enter judgment for Defendant and close

             the case.

    DONE and ORDERED in Tampa, Florida on August 23, 2021.




                                        11
Case 8:20-cv-01174-MAP Document 28 Filed 08/23/21 Page 12 of 12 PageID 607




                                    12
